Name: Council Regulation (EEC) No 3757/89 of 11 December 1989 amending Regulation (EEC) No 3247/81 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricultural products by intervention agencies
 Type: Regulation
 Subject Matter: NA;  EU finance
 Date Published: nan

 15. 12. 89 Official Journal of the European Communities No L 365/ 11 COUNCIL REGULATION (EEC) No 37S7/89 of 11 December 1989 amending Regulation (EEC) No 3247/81 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricultural products by intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of intervention by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 787/89 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3247/81 (3), as last amended by Regulation (EEC) No 2277/89 (*), lays down the rules and conditions governing annual accounts to be drawn up enabling expenditure to be financed by the EAGGF Guarantee Section for public storage ; Whereas, for the proper management of intervention involving the buying-in, storage and sale of agricultural products by intervention agencies, the establishment of inventories of products stored is' required at regular intervals to compare them with stock and financial accounts, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby inserted in Article 2 of Regulation (EEC) No 3247/81 : ' la. The intervention agencies shall establish during each financial year an inventory for each product which is the subject of Community intervention. They shall compare the results of that inventory with the accounting data and shall make the necessary adjustments pursuant to Articles 3 and 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1989 . For the Council The President H. NALLET (  ) OJ No L 216, 5. 8 . 1978, p. 1 . (2) OJ No L 85, 30 . 3 . 1989, p. 1 . (') OJ No L 327, 14. 11 . 1981 , p. 1 . (&lt;) OJ No L 218 , 28 . 7 . 1989, p. 4.